NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 21-2250
                                     __________

                                 IFEOMA EZEKWO,
                                             Appellant

                                          v.

CALIBER HOME LOANS INC; JAMAR HARRIS; LEDER WETTRE, Individually and
  in her official capacity as Justice of the Federal District Court Newark, New Jersey;
   SUSAN D WIGENTON, Individually and in her Official capacity as Justice of the
 Federal Court of Newark, New Jersey; JOAN BEDRIN MURRAY, Individually and in
  her Official capacity as Justice of the Superior Court of Bergen County, New Jersey;
  SHERIFF CURETON, Individually and in his Official capacity as Sheriff of Bergen
     County, New Jersey; STEPHEN CATANZARO; JOY HARMON SPERLING;
     CHRISTINA LIVORSI; SHERRI SMITH; JOHN AND JANE DOES 1 TO 10
                       ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 2:20-cv-16187)
                     District Judge: Honorable Susan D. Wigenton
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 15, 2022

              Before: RESTREPO, PHIPPS and COWEN, Circuit Judges

                           (Opinion filed: March 28, 2022)




                                    ___________
                                        OPINION *
                                       ___________
PER CURIAM

       U.S. Bank Trust obtained a default judgment in New Jersey foreclosure

proceedings in which Ifeoma Ezekwo was named as one of the defendants, clearing the

way for her home to be sold at a sheriff’s sale. The state foreclosure court later entered an

order denying Ezekwo’s counseled motion to set aside the sheriff’s sale. Ezekwo’s appeal

of that order was pending at the time she filed this pro se action in the District Court

against Caliber Home Loans, Inc., the final servicer of Ezekwo’s mortgage. In her

complaint, Ezekwo echoed—if not adopted explicitly—the arguments she raised in her

motion to set aside the sheriff’s sale: principally, that the foreclosure judgment and

subsequent sheriff’s sale are unlawful because Ezekwo was misled by Caliber as to the

monthly payment amount required under a loan modification program. 1

       The District Court denied Ezekwo’s recusal motion and granted Caliber’s motion

to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The District

Court agreed with Caliber that Ezekwo’s complaint is barred by the Rooker-Feldman 2

doctrine and, alternatively, by New Jersey’s Entire Controversy Doctrine (the ECD).



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Ezekwo filed an amended complaint, but it was struck by the District Court as
procedurally improper. The operative pleading in this case is thus the original complaint.
2
 D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S.
413 (1923).
                                          2
       Ezekwo timely appealed the District Court’s judgment. We have jurisdiction under

28 U.S.C. § 1291. The District Court’s recusal ruling is reviewed for abuse of discretion.

Butt v. United Bhd. of Carpenters & Joiners of Am., 999 F.3d 882, 891 (3d Cir. 2021).

The remainder of our review is de novo. See Newark Cab Ass’n v. City of Newark, 901

F.3d 146, 151 (3d Cir. 2018); Turner v. Crawford Square Apartments III, L.P., 449 F.3d

542, 547 (3d Cir. 2006). We may affirm on any grounds supported by the record.

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       Given the opening brief’s overwhelming preoccupation with matters unrelated to

this appeal, see, e.g., Br. 13 (“The preclusion order Judge Bumb issued is false”); Br. 20

(“The Appellant wants the Court of Appeals to order to close the Catholic Church as an

organization”), there is a question whether Ezekwo meaningfully contests any of the

bases on which the District Court ruled. A wholesale forfeiture would be reason enough

to affirm. See In re Wettach, 811 F.3d 99, 115 (3d Cir. 2016); see also Emerson v. Thiel

Coll., 296 F.3d 184, 190 n.5 (3d Cir. 2002) (per curiam) (applying forfeiture rule to a pro

se case). But we need not go down that path; if the brief is liberally construed, certain of

Ezekwo’s arguments on appeal suffice to preserve the relevant issues for our review.

       Ultimately, the District Court did not abuse its discretion or commit any reversible

error. Ezekwo’s recusal motion was properly denied because it was all scorn and no

substance; the record lacks any indicia of partiality by the District Court. See

Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We


                                              3
have repeatedly stated that a party’s displeasure with legal rulings does not form an

adequate basis for recusal.”); see also Liteky v. United States, 510 U.S. 540, 551 (1994).

       Furthermore, while we question whether the Rooker-Feldman doctrine was

properly applied in this case, see Malhan v. Sec’y United States Dep’t of State, 938 F.3d

453, 460 (3d Cir. 2019) (holding that “Rooker-Feldman does not apply when state

proceedings have neither ended nor led to orders reviewable by the United States

Supreme Court”), we are confident, for substantially the reasons given in the District

Court’s opinion, that it properly applied the ECD to dismiss Ezekwo’s claims. In

particular, we agree with the District Court that Ezekwo’s claims were, or could have

been, litigated in the state foreclosure action. See Mori v. Hartz Mountain Dev. Corp.,

472 A.2d 150, 155 (N.J. Super. Ct. - App. Div. 1983) (“[T]he entire controversy doctrine

applies not only to matters actually litigated, but to all aspects of a controversy

that might have been thus litigated and determined.”); cf. Hoffman v. Nordic Nats., Inc.,

837 F.3d 272, 279-80 (3d Cir. 2016) (affirming Rule 12(b)(6) dismissal on res judicata

grounds where extra-pleading facts were undisputed matters of public record). 3

       Accordingly, we will affirm the judgment of the District Court.




3
 In In re Mullarkey, 536 F.3d 215, 230 (3d Cir. 2008), we observed that “New Jersey
courts in applying the [ECD] have displayed a heightened concern for pro se litigants,
particularly in summary or non-traditional proceedings.” Notably, the state court order
denying Ezekwo’s motion to set aside the sheriff’s sale was entered after briefing by
counsel and a hearing.
                                            4